Citation Nr: 0501758	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied service connection for 
bilateral hearing loss and tinnitus.

In December 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the Newark, New 
Jersey, RO.  A transcript of the hearing is associated with 
the claims file.

The Board has granted the veteran's motion to advance his 
case on the docket based on advanced age, pursuant to 
38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.099(c) 
(2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).

In this respect, in July 2003, the veteran underwent VA audio 
and ear disease examination.  The examiner diagnosed tinnitus 
and bilateral sensorineural hearing loss.  The examiner 
opined that the veteran's bilateral sensorineural hearing 
loss and tinnitus were more likely not due to his military 
service.

However, the examiner did not provide any rationale 
whatsoever for his conclusion.  Given the veteran's reported 
history in the July 2003 VA medical examination and his 
December 2004 testimony at his travel board hearing that he 
incurred little, if any, post-service noise exposure, the 
Board believes that a remand is necessary to afford the 
veteran an additional VA examination to request an 
etiological opinion of the veteran's diagnosed tinnitus and 
bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable 
legal precedent.

2.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of his tinnitus and 
bilateral hearing loss.  The claims folder and 
a copy of this REMAND must be made available 
to the examiner for review.  A notation to the 
effect that this record review took place 
should be included in the report.

The examiner's report should fully set forth 
all current complaints.  All appropriate 
testing should be undertaken in connection 
with this examination.

The examiner should express an opinion as to 
whether it is at least as likely as not that 
the veteran incurred or aggravated his 
bilateral hearing loss and tinnitus in 
service.  The examiner should provide a 
written report setting forth the rationale for 
all conclusions and opinions, with specific 
references to pertinent evidence.  

If the examiner determines the veteran's 
tinnitus and hearing loss are not likely 
related to his military service, the examiner 
should provide a written opinion, with 
supporting rationale and references to 
pertinent evidence, of the etiology of those 
disorders.

3.  Thereafter, the RO should readjudicate the 
issue on appeal to include consideration of 
all evidence of record.  If the disposition of 
the claim remains unfavorable, the RO should 
furnish the veteran with a supplemental 
statement of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


